Citation Nr: 1226731	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  99-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependents Educational Assistance (DEA) benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.  He died in October 1998, and the appellant is his surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board denied the appellant's claims in October 2000; that denial was vacated pursuant to a May 2001 order of the United States Court of Appeals for Veterans Claims (Court) granting a motion for remand from the VA General Counsel.  Following a second Board denial in July 2002, the Court in January 2003 granted another motion for remand from the VA General Counsel.  A third Board denial, from July 2006, was vacated pursuant to a January 2009 Court order.  Following a fourth Board denial in October 2010, the Court in August 2011 granted a Joint Motion for Remand.  This matter is again before the Board for appellate review. 


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for nodular lymphohistiocytic lymphoma due to exposure to Agent Orange (rated as 30 percent disabling) and status post medial meniscectomy of the left knee (zero percent disabling). 

2.  The cause of the Veteran's death in October 1998 was adenocarcinoma of the cecum with liver metastasis; this disability was not shown to have been etiologically related to either service or to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011). 

2.  The criteria for entitlement to DEA benefits under 38 U.S.C.A., Chapter 35, have not been met. 38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 3.807 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 

In this case, the appellant's claims had been appealed and the Board had denied the claims in October 2000 prior to enactment of the current duties to notify and assist in November 2000.  Thus, the Court's May 2001 Order returned the matter to the Board at the motion of the Secretary of VA for the Board to address whether these duties had been met.  In its July 2002 decision, the Board concluded that these duties had been met, but the Court's order in January 2003 again returned the matter to the Board upon motion by the Secretary of VA so that the Board could again address whether these duties had been met.  The Board remanded the appeal in September 2003 to ensure that these duties had been satisfied.  Consequently, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) as to the service connection claim was furnished to the appellant in a corrective April 2004 letter.  The claim was later readjudicated in a November 2005 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Any deficiencies of notification as to VA's practices in assigning disability evaluations and effective dates for those evaluations are not prejudicial, as the claim is being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, further notice on the DEA benefits claim is not required, as that claim is being denied as a matter of law.  38 C.F.R. § 3.159(b)(3)(ii). 

While the April 2004 notice letter set forth the criteria for service connection for the cause of the Veteran's death, it did not specifically list the Veteran's service-connected disabilities.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, the appellant's representative discussed the causal role of the service-connected lymphoma in an August 2008 brief, and the Court indicated that "VA provided adequate notice" in its January 2009 decision.  Therefore, any notice errors in this regard have not been prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all reported medical treatment.  VA has also obtained several opinions as to the etiology of the Veteran's cause of death.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

II.  Entitlement to service connection for the cause of the Veteran's death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii). 

The Board observes that the Veteran died in October 1998 at a VA facility.  His death certificate lists adenocarcinoma of the cecum with liver metastasis as the immediate cause of death, with no underlying causes listed.  An autopsy was not performed. 

At the time of the Veteran's death, service connection was in effect for nodular lymphohistiocytic lymphoma due to exposure to Agent Orange (rated as 30 percent disabling) and status post medial meniscectomy of the left knee (zero percent disabling).  The basic assertion of the appellant in this case, as indicated in hearing testimony from November 2005, is that the Veteran's service-connected nodular lymphohistiocytic lymphoma was a contributory cause of his death due to adenocarcinoma of the cecum with liver metastasis. 

The Veteran's service treatment records do not contain a diagnosis of adenocarcinoma of the cecum with liver metastasis and he was not diagnosed with cancer of the cecum until many years after his discharge from service.  Additionally, adenocarcinoma of the cecum, with or without liver metastasis, is not on the list of diseases presumed service-connected based on Agent Orange exposure.  The appellant has not submitted any competent evidence indicating that Agent Orange exposure caused the Veteran's fatal adenocarcinoma of the cecum. 

A March 1992 VA hematologic disorders-lymphatic examination report includes a diagnosis of non-Hodgkin's lymphoma, diagnosed in 1984, status post chemotherapy in 1984-1985 and again in about 1988-1989, and with a possible recurrence.  The examiner noted that this was all "per history" as no records were available to review.  What appears to be a May 1992 progress note supplied by the Veteran in that same month contains the statement that he was not in complete remission at that time.  The claims folder contains VA treatment reports showing chemotherapy for lymphoma in 1993.  A June 1994 VA hematologic disorders examination report contains a diagnosis of nodular (follicular) lymphoma, with a history of several recurrences, chemotherapy most recently in May 1993, and a guarded prognosis.  The disease was noted to be in partial remission in an August 1994 VA progress note.  A June 1995 VA examination report contains a notation that the disease was probably in remission at the present time; it was further noted that the Veteran was being followed by a VA oncology department for repeated blood counts, CT scans, and examinations for "recurrent lymph nodes," and that chemotherapy had been scheduled in April, but had been cancelled on the basis of a negative CT scan of the abdomen.  A January 1997 VA examination, however, revealed an apparent recurrent lymph node over the anterior aspect of the upper right sternocleidomastoid muscle; it was also noted, however, that he had had his last course of chemotherapy in 1993. 

A VA treatment record from June 1998 reflects that the Veteran had multiple liver lesions, as well as a large mass in the right groin area.  It was noted that he would need chemotherapy and possible radiation in the near future.  An August 1998 VA oncology progress note, apparently completed at the request of the Veteran to answer questions of the Office of Disability Determination Services, contains a statement regarding recurrence of non-Hodgkin's lymphoma:  "[the Veteran] has a persistent lymph node in the right groin which likely represents persistent lymphoma."  This note also contains a statement regarding the recent liver biopsy:  "[the Veteran] recently underwent a CT biopsy of one of several lesions noted in the liver.  The finding was metastatic adenocarcinoma."  Chemotherapy was subsequently performed in August and September of 1998. 

The claims file contains a report of VA hospitalization in October 1998, which includes final diagnoses of adenocarcinoma of the cecum with liver metastasis and non-Hodgkin's lymphoma.  At that time, the Veteran was admitted following constipation of eight days' duration.  An examination of the abdomen revealed a mass in the left upper quadrant and epigastrium.  In view of the underlying disease, the Veteran elected to be on a "do not resuscitate" protocol and died during the hospitalization.  A separate VA general surgery consultation report indicates that the Veteran had a past medical history of non-Hodgkin's lymphoma with a history of recurrence for which he received two rounds of chemotherapy.  Stage 4 colon cancer with metastasis to the liver was also noted.  It was noted that, following the discovery of the metastatic adenocarcinoma, the Veteran was started on chemotherapy in August and received a second cycle of chemotherapy in September.  The examining doctor noted that bowel obstruction was "likely secondary to the cecal mass but could also be due to recurrent lymphoma." 

In January 1999, the Veteran's "chart" was reviewed by a VA doctor for an opinion.  This doctor noted that she had examined the Veteran in February 1995.  In the opinion, the examiner recited the Veteran's history of several recurrences of his lymphoma treated with several chemotherapy regimens; she noted that apparently the last chemotherapy was in approximately April 1993.  She then went on to recite the history of the Veteran's diagnosis of adenocarcinoma of the cecum with liver metastases and his subsequent VA hospitalization and death in October 1998.  The examiner further stated that she knew of no relationship between non-Hodgkin's lymphoma and the development of adenocarcinoma of the cecum.  She also noted that the Veteran's death summary documented a past history of non-Hodgkin's lymphoma but had no description of any current findings or evidence of recurrence of the lymphoma.  In summary, the examiner found no evidence to support a relationship between the adenocarcinoma of the cecum and the previous diagnosis of non-Hodgkin's lymphoma. 

In its January 2009 decision, the Court found the January 1999 VA opinion to be inadequate, as it did not account for the January 1997 and August 1998 diagnoses of active non-Hodgkin's lymphoma, the June 1998 statement as to the need for chemotherapy, and the chemotherapy treatment in August and September of 1998. 

Accordingly, the Board requested a VHA opinion on this matter.  In June 2010, a VHA doctor who reviewed the claims file opined that it was not likely that the service-connected lymphoma caused or contributed to the death of the Veteran, or caused or worsened beyond natural progression the adenocarcinoma of the cecum; and that the chemotherapy courses that the Veteran received in August and September of 1998 were not indicated for the lymphoma but were instead given for the treatment of his colon adenocarcinoma.  In a follow-up opinion from July 2010, the VHA doctor addressed in more detail the possibility of a causal relationship between lymphoma and adenocarcinoma of the cecum.  This doctor noted that 16 percent of all cancers were due to second malignancies.  Based upon the SEER Data (1973-2000) for non-Hodgkin's lymphoma survivors, an overall risk of 12.3 percent at 25 years was observed, as compared to the general population.  This risk was also increased for those diagnosed with non-Hodgkin's lymphoma less than 30, 30 to 50 and 50 to 69 years of age.  The doctor listed several cancers for which a significantly increased risk for secondary malignancies had been noted but indicated that colon cancer was not included in the list of malignancies associated with a significant risk after prior development and treatment of non-Hodgkin's lymphoma.  As to his conclusion that the chemotherapy in 1998 was for adenocarcinoma of the cecum and not lymphoma, the doctor noted that the drugs used for the Veteran were FDA-approved and indicated "for the treatment of colon cancer not lymphoma." 

Per an August 2011 Joint Motion for Remand granted by the Court, it was determined that the VHA doctor did not address the frequency of recurrence of the lymphoma; the January 1997 and August 1998 diagnoses of active non-Hodgkin's lymphoma; and, the June 1988 statement which reflects that the Veteran had large masses in the groin area.  

Accordingly, in March 2012 the Board requested another VHA opinion on this matter.  Thereafter, a VHA examiner opined that it is more likely than not that the service-connected nodular lymphohistiocytic lymphoma had not caused or contributed to cause the Veteran's death.  The examiner stated that the Veteran's lymphoma was best characterized as low grade lymphoma.  It was explained that because of the slow growing characteristics, it is less responsive to chemotherapy and thus usually is not curable.  The main reason to treat is often to improve symptoms, such as an enlarging mass that cause discomfort.  Inevitably, nearly all patients will have disease relapse at some point.  Appropriately followed relapses are usually responsive to chemotherapy and do not cause death in the absence of transformation to more aggressive lymphoma.  

In the Veteran's case, he was diagnosed in September 1984 and was treated with an oral chemotherapy.  He was in remission for 3 years.  In 1987, he had his first relapse with mass in the right anterior neck.  He was treated with IV chemotherapy and entered remission.  There was one progress note on June 6, 1994 mentioning that the Veteran self-reported to have chemotherapy in 1991, although the examiner could not find any other evidence in the chart to support this.  In May 1992, he had bilateral groin lymph node measuring up to 4 x 3.5 centimeters on the left.  The examiner considered this episode as his second relapse.  Since treatments are often only given to improve symptoms, he was followed until late 1992 or January 1993, when another IV chemotherapy was given.  The Veteran entered remission after chemotherapy, although it is unclear if he had complete remission or partial remission at that point.  By August 1994, a small lymph node in the axilla was found.  It was noted in a provider assessment that the Veteran was in "partial remission."  In January 1997, "a single movable, discrete lymph node is noted just anterior to the upper third of the right sternocleidomastoid muscle," which is again consistent with the Veteran's "partial remission" with slow progression of disease.  By June 1998, a 2 centimeter right axillary node and a 4 centimeter groin node were found.  Provider assessment was "prob progressive NHL" and the statement to the Office of Disability Determination Services in August 1998 correctly reported that the Veteran had "persistent lymph node in the right groin which likely represents persistent lymphoma."  CT scan was done which showed the liver lesions.  Further work up of the liver lesions diagnosed the Veteran with metastatic colon cancer.  The colon cancer was described as "aggressive."  Despite two treatments of chemotherapy prescribed to treat colon cancer, rapidly increasing size of the Veteran's liver metastasis were seen on CT scan between August to September 1998.  The Veteran was admitted for constipation due to bowel obstruction and expired in October 1998.  

Thus, as the examiner explained at the time of his death he continued to have the slow-progressing, low grade lymphoma, which persisted since at least from his partial remission in 1994.  There was no indication of transformation to aggressive, as evidenced by the near normal lymphoma tumor marker (LDH) and CT scan in August 1998 reported the "large node in the anterior inguinal area...does not appear to have changed significantly (compared to June 1998) and no others are noted."  A slow-growing lymphoma which had been stable in two months was very unlikely to cause obstruction or death.  Meanwhile, the same CT scan reported "a mass in the area of the cecum...was not evident as such in June."  The mass was biopsied and proved to be colon cancer and not lymphoma.  Follow up CT scan one month later showed much more extensive liver metastasis and large mass in the colon with a narrowed lumen "now extending laterally in all directions."  This colon cancer mass easily can, and likely had, caused the bowel obstruction and the Veteran's death.  

The examiner also opined that it is more likely than not that the service-connected nodular lymphohistiocytic lymphoma had not caused or worsened beyond natural progression his diagnosed adenocarcinoma of the cecum.  The examiner referenced a review published by Tward et al. that there is an increased risk of developing second malignancy in a non-Hodgkin's lymphoma survivor (relative risk is 1.14-1.47 over the general population).  Risk for developing secondary malignancy depends on the age at diagnosis, treatment received for the lymphoma and the type of second malignancy.  In the Veteran's case, he was diagnosed with lymphoma between age 25-49 and had not received radiation treatment.  His excess risk of developing colon cancer is small, only at 0.66/10,000 person years.  Moreover, in the same report, only acute leukemia (MDS/AML), lung cancer and bladder cancer are listed as related to the type of chemotherapy the Veteran received for his lymphoma.  Colon cancer is not reported to be related to the lymphoma chemotherapy the Veteran received.

The Board first notes that it is neither contended nor shown that the service-connected status post medial meniscectomy of the left knee was a contributory cause of the Veteran's death or of his fatal cecal adenocarcinoma.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, and/or service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2). 

The Board also notes that there is no evidence whatsoever indicating that the Veteran's adenocarcinoma of the cecum with liver metastasis, which caused his death, first manifested in service or within one year thereafter or was etiologically related to the service-connected left knee disorder.  The question thus becomes whether the service-connected non-Hodgkin's lymphoma contributed to cause the Veteran's death due to adenocarcinoma of the cecum with liver metastasis. 

The Board is aware that the Veteran was treated for possible recurrences of lymphoma in the years preceding his death and has considered the October 1998 VA doctor's statement that the Veteran's bowel obstruction was "likely secondary to the cecal mass but could also be due to recurrent lymphoma."  The probative value of this statement, however, is markedly reduced by the speculative language used by the doctor.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Moreover, as detailed the 2012 VHA opinion explains that the colon cancer mass easily can, and likely had, caused the bowel obstruction and the Veteran's death.  Although there is evidence to suggest that the lymphoma was perhaps not in complete remission at the time of death, there is no other medical opinion of record suggesting a causal relationship between lymphoma and the adenocarcinoma of the cecum with liver metastasis that caused the Veteran's death.  As the 2012 VHA examiner explained although low-grade lymphoma had persisted since his partial remission in 1994, there was no indication of transformation to aggressive lymphoma.  

The Board finds the 2010 and 2012 opinions of the VHA doctors to be more probative as the opinions used much more definite language in determining that the two cancers were not related, either in terms of direct causation or aggravation.  This fact alone renders the VHA doctors' opinions more probative than the October 1998 speculative opinion.  Moreover, the VHA doctors reviewed the entire claims file in making their respective opinions.  See Owens v. Brown, 7 Vet. App. at 433 (an opinion that is based upon a review of the medical evidence has more probative value than one based merely on the Veteran's reported history). 

The only other evidence in support of this claim is the appellant's own opinion, as articulated during her November 2005 VA hearing.  Such lay evidence can be competent and sufficient to establish a diagnosis if the lay person is:  (1) competent to identify the condition, (2) reporting a contemporaneous medical diagnosis, and (3) describing symptoms at the time supporting a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the present case, however, the relevant question is not of a diagnosis but of the claimed causal relationship between the disease causing the Veteran's death and a service-connected disability.  A probative opinion as to such a matter of medical etiology would require training, credentials, or expertise, which the appellant has not been shown to possess in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, it is the view of the Board that the appellant's lay opinion is not probative as to this matter.  The same holds true for the Veteran's brother, who provided a statement in October 2005. 

Overall, the Board concludes that no disabilities incurred either as a result of service or as secondary to a service-connected disability caused the Veteran's death or contributed substantially or materially to cause his death.  Therefore, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the current claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

III.  DEA benefits

Basic eligibility for DEA benefits exists under 38 C.F.R. § 3.807(a) if the Veteran: (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) died as a result of a service-connected disability.  This section also contains provisions as to members of the Armed Forces on active duty that are not pertinent in the case of this Veteran. 

In this case, the Veteran did not have a permanent total service-connected disability at the time of his death, and, as decided above, the cause of his death has not been shown to be service-related.  Accordingly, in the absence of a legal basis for entitlement, the claim for DEA benefits is denied.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807; see also Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to DEA benefits under 38 U.S.C.A., Chapter 35, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


